DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because (1) inconsistent figure numbering and (2) ubiquitous use of color.  For example the figures should all have Arabic numerals, particularly, the examiner respectfully suggests “Fig. A” be renumbered as “Fig. 14” and the specification be changed accordingly.  Further, several of the drawings, e.g. figures 1-13, appear to be color based and not appropriate for black and white publication.  For example, figures 6F-H have graphs with the various lines in different colors for different cycles, which are indistinguishable in black and white, and the examiner cannot discern the “cyan” region in figure 6A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  apparent inadvertent typographical error.  The examiner suggests and for purposes of examination will use “… of claim 2, wherein the electrolyte …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 2 and 3 “the solid electrolyte layer” in claim 2 line 7 has antecedent issues and is in direct conflict with claim 3 “the electrolyte is selected from the group comprising: liquid electrolyte, solid electrolyte, gel electrolyte, and combinations thereof”.  It is unclear if the electrolyte introduced earlier is being referred to (assumed) or if a new/different element is being introduced.  It is unclear if claim 2 is requiring the electrolyte layer to be solid or not.  Since claim 3 more broadly claims solid, liquid or gel it is unclear if the limitation is broadened.  To avoid all of these issues and in light of the specification figure A the examiner suggests and for purposes of examination will use “the [[solid]] electrolyte layer” in claim 2 line 7.
Claims 3-9 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 2 and therefore have the same deficiencies.
Regarding claim 6 (dependent on 4) “the electrochromic polymer” has antecedent issues.  It is unclear if the electrochromic polymer introduced in claim 5 is meant (assumed) or if a new/different element is being introduced.  For purposes of examination the examiner will assume claim 6 depends from claim 5.
Regarding claim 7 “wherein the ion storage layer is made of radical polymers, metal oxides and polymers” has clarity issues.  It is unclear if all three material types are required or if at least one is required.  Further it is unclear if a radical polymer qualifies as a polymer and/or if a second polymer (possibly non-radical?) is required.  The specification’s only mention is in paragraph [0047], which states: “The ion storage layer of this electrochromic device can be made from radical polymers, metal oxides and polymers.”  There are no examples or other clarifications.  Given the language of “can be made from” it is interpreted that only one material type is required.  Further, given the plain meaning of the words a “radical polymer” is interpreted to also qualify as a polymer.  The examiner suggests and for purposes of examination will use “wherein the ion storage layer is made of radical polymers, metal oxides [[and]] and/or polymers”.
Regarding claim 8 line 1 “particles” has antecedent issues.  It is unclear if the plurality of particles introduced in claim 2 is meant (assumed) or if a new/different element is being introduced.  For purposes of examination the examiner will use “wherein the particles”.
Regarding claim 9 “the electrochromic device remains substantially free of interfacial delamination between the first transparent conductive and the electrochromic layer for at least 10,000 duty cycles” has clarity issues.  Since this appears to note a result achieved by the device it is unclear what the further limitation is.  It has been held “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008); see MPEP 2173.05(g).  For purposes of examination the examiner will interpret that as long as the other limitations are met that this limitation, i.e. physical property, would necessarily, i.e. inherently, flow from the device.
Regarding claim 10 “a toughened interface layer” particularly “toughened” has clarity issues.  It is unclear if a toughening process is being claimed.  Further, it is unclear how “tough” is sufficient to qualify as toughened.  Since a process to produce a product does not have patentable weight in general1, and a material which has an inherent toughness would qualify.  Further, since there is no limitation as to the amount of “toughness” being claimed any interface layer meeting all of the other limitations is considered tough enough to read on this limitation.  For purposes of examination the examiner will use “toughened” to be a nonce term. 
Further regarding claim 10 “wherein the electrochromic device remains substantially free of interfacial delamination between the first transparent conductive and the electrochromic layer for at least 10,000 duty cycles” has clarity issues.  Since this appears to note a result achieved by the device it is unclear what the further limitation is.  It has been held “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008); see MPEP 2173.05(g).  For purposes of examination the examiner will interpret that as long as the other limitations are met that this limitation, i.e. physical property, would necessarily, i.e. inherently, flow from the device.
Claims 11-14 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 10 and therefore have the same deficiencies.
Regarding claim 13 “the interface layer” has antecedent issues.  It is unclear if the toughened interface layer introduced earlier (assumed) or if a new/different element is being introduced.  For purposes of examination the examiner will use “the toughened interface layer”.
Regarding claims 14 “wherein the surface roughening does not exceed 650 nm” has clarity issues.  It is unclear if the roughening process is being limited or if the surface roughness is being limited (assumed).  The examiner suggests and for purposes of examination will use “wherein the toughened interface layer surface has a roughness which 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Insofar as they are understood claims 2-4 and 7-14 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Rozbicki et al. US Patent Application Publication 2018/0095337.
Regarding claim 2 Rozbicki discloses an electrochromic device (title e.g. figure 5A electrochromic device 500) comprising: a first transparent conductor layer (e.g. first composite conductor 510); an electrochromic layer (e.g. electrochromic stack 520 paragraph [0022] discloses the electrochromic stack includes an electrochromic layer); an interface layer (e.g. defect mitigating insulating layer/DMIL 504) positioned between and in contact with the first transparent conductor layer and the electrochromic layer (see figure 5A); an electrolyte in contact with the electrochromic layer (e.g. electrochromic stack 520 paragraph [0022] discloses the electrochromic stack includes an ion conducting/IC/electrolyte layer); an ion storage layer in contact with the electrolyte layer (e.g. electrochromic stack 520 paragraph [0022] discloses the electrochromic stack includes an counter electrode/CE/ion storage layer); a second transparent conductor layer (e.g. second composite conductor 530) in contact with the ion storage layer (see figure 5A), wherein interface layer defines a plurality of particles (paragraph [0051] “DMIL can encapsulate particles”) that are electrochemically inactive under the switching voltages (paragraph [0053] discloses the DMIL has “chemical durability”).
Regarding claim 3 Rozbicki discloses the electrochromic device of claim 2, as set forth above.  Rozbicki further discloses wherein the electrolyte is selected from the group comprising: liquid electrolyte, solid electrolyte, gel electrolyte, and combinations thereof (implicit since liquid, solid and gel would cover all states that a layer would be).  
Regarding claim 4 Rozbicki discloses the electrochromic device of claim 2, as set forth above.  Rozbicki further discloses wherein the first transparent conductor is made of one of indium tin oxide (ITO), doped ITO, carbon nanotubes, graphene, silver nanowires and metal mesh (paragraph [0092] note 510 includes TCOs paragraph [0036] notes TCOs covers ITO).
Regarding claim 7 Rozbicki discloses the electrochromic device of claim 2, as set forth above.  Rozbicki further discloses wherein the ion storage layer (e.g. CE layer in 520) is made of radical polymers, metal oxides and/or polymers (paragraph [0024] “CE layer is nickel oxide based”).
Regarding claim 8 Rozbicki discloses the electrochromic device of claim 2, as set forth above.  Rozbicki further discloses wherein the particles that are electrochemically inactive under the switching voltages are selected from the group comprising silicon dioxide, aluminum oxide, magnesium oxide, titanium oxide, zirconium oxide, and combinations thereof (paragraph [0052] “DMIL contains one or more of the following metal oxides … titanium oxide, aluminum oxide …”).
Regarding claim 9 Rozbicki discloses the electrochromic device of claim 2, as set forth above.  Rozbicki further discloses wherein the electrochromic device remains substantially free of interfacial delamination between the first transparent conductive and the electrochromic layer for at least 10,000 duty cycles (as set forth in the 112 section this is interpreted as inherent).
Regarding claim 10 Rozbicki discloses an electrochromic device (title e.g. figure 5A electrochromic device 500), comprising: a first transparent conductor layer (e.g. 510); an electrochromic layer (e.g. 520 paragraph [0022] discloses the electrochromic stack includes an electrochromic layer); a toughened interface layer (e.g. 504) positioned between and operationally connected in electric communication with the first transparent conductor layer and the electrochromic layer (see figure 5A); an electrolyte operationally connected to the electrochromic layer (e.g. 520 paragraph [0022] discloses the electrochromic stack includes an ion conducting/IC/electrolyte layer); an ion storage layer operationally connected to the solid electrolyte layer; and a second transparent conductor layer operationally connected to the ion storage layer (e.g. 520 paragraph [0022] discloses the electrochromic stack includes an counter electrode/CE/ion storage layer), wherein the electrochromic device remains substantially free of interfacial delamination between the first transparent conductive and the electrochromic layer for at least 10,000 duty cycles (as set forth in the 112 section this is interpreted as inherent).
Regarding claim 11 Rozbicki discloses the electrochromic device of claim 10, as set forth above.  Rozbicki further discloses wherein the toughened interface layer defines a plurality of inert particles (paragraph [0051] “DMIL can encapsulate particles”).
Regarding claim 12, it is noted that the limitations of claim 12 are the same as the limitations of claim 8 and claim 12 is rejected for the same reasons. 
Regarding claim 13 Rozbicki discloses the electrochromic device of claim 10, as set forth above.  Rozbicki further discloses wherein the toughened interface layer is roughened (no patentable weight given since this is a process limitation in a device claim2). 
Regarding claim 14 Rozbicki discloses the electrochromic device of claim 13, as set forth above.  Rozbicki further discloses wherein the toughened interface layer surface has a roughness which does not exceed 650 nm (inherent given paragraph [0055] disclosing the DMIL has a maximum thickness of 100m).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki et al. US Patent Application Publication 2021/0018810.
Regarding claim 1 Rozbicki discloses an electrochromic device (title e.g. figures 2A-2B electrochromic device 200)  comprising: a first transparent conductor layer (first conductor 210) having a roughened surface (e.g. side adjacent to 222); an electrochromic layer (e.g. electrochromic/EC layer 222 of electrochromic stack 220) in contact with the first transparent conductor layer (see figures 2A-2B); a solid electrolyte layer (paragraph [0006] notes the electrochromic stack is “solid state” e.g. ion conducting/IC layer 224 of 220) in contact with the electrochromic layer (see figures 2A-2B); an ion storage layer (e.g. counter electrode/CE layer 226 of 220) in contact with the solid electrolyte layer (see figures 2A-2B); a second transparent conductor layer (e.g. second conductor 230) in contact with the ion storage layer (see figures 2A-2B), wherein the roughened surface of the first transparent conductor layer is in contact with the electrochromic layer  (see figures 2A-2B).
Rozbicki figures 2A-2B do not disclose the surface roughness of the of first transparent conductor layer is no more than 650 nm.
Rozbicki further teaches that transparent conductive layers can have a “rocky” surface due to the crystalline nature of the deposited film (paragraph [0064] e.g. figure 5 fluorine doped tin oxide F:SnOx) that have a surface roughness less than 650 nm (see figure 5) for the purpose of reducing haze, specular reflection and other negative aspects of rough coatings (paragraph [0064]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Rozbicki figures 2A-2B to have the surface roughness of the of first transparent conductor layer is no more than 650 nm as taught by Rozbicki, for the purpose of reducing haze, specular reflection and other negative aspects of rough coatings.

Insofar as they are understood claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki et al. US Patent Application Publication 2018/0095337 in view of Xu et al. US Patent Application Publication 2002/0196518.
Regarding claims 5-6 Rozbicki discloses the electrochromic device of claim 2, as set forth above.  Rozbicki does not disclose wherein the electrochromic layer is made of an electrochromic polymer, as recited in claim 5; or wherein the electrochromic polymer is PProDOT, as recited in claim 6.
Xu teaches an electrochromic device (title e.g. figure 3 EC device 40) including two transparent conductors (e.g. transparent electrode 42) an electrochromic layer (e.g. EC polymer layer 48) an electrolyte layer (e.g. electrolyte layer 46) and ion storage layers (e.g.  cathodic layer 44) and further teaches the EC layer is  PProDOT (abstract) for the purpose of having rapidly obtained color change of high contrast ratio of transmittance which is repeatable to at least 10,000 times (abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic layer in the electrochromic device as disclosed by Rozbicki to be an electrochromic polymer, particularly PProDOT, as taught by Xu for the purpose of having rapidly obtained color change of high contrast ratio of transmittance which is repeatable to at least 10,000 times.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liebowicz US Patent 4,240,713; in regards to a similar invention, see figure 2.
Tonar et al. US Patent Application Publication 2010/0215903; in regards to a similar invention, see figures 33A-33B.
Kobayshi et al. US Patent Application Publication 2014/0218781; in regards to a similar invention, see figure 1.
Kobayshi et al. US Patent Application Publication 2016/0026054; in regards to a similar invention, see figure 1.
McSporran et al. US Patent Application Publication 2016/0093824; in regards to a similar invention, see figure 2.
Kobayahi et al. international patent document WO2017/130636; in regards to a similar invention, see figure 1.
Kobayahi et al. foreign patent document JP2019003060; in regards to a similar invention, see figure 1.
Wei et al. “Post-polymerization functionalization of poly(3,4-propylenedioxythiophene) (PProDOT) via thiol–ene ‘‘click’’ chemistry” Journal of Materials Chemistry B, 3, 5028-5034, 2015; in regards to PProDOT used in an electrochromic device.
Wang et al. “Mechanical breathing in organic electrochromics” Nature Communications, https://doi.org/10.1038/s41467-019-14047-8, 2020; in regards to a similar device which fails to qualify as prior art under 102(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                July 19, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.
        2 Ibib. In re Stephens & In re Thorpe.